Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
United States Patent Application Publication No.: US 2013/0205133 A1 (Hess) and United States Patent Application Publication No.: US 2019/0319967 A1 (Holt et al.) show authenticated use of access tokens generally relevant to the Present Applications inventive concept.
United States Patent Application Publication No.: US 2018/0262334 A1 (Hammad) and United States Patent Application Publication No.: US 2015/0254655 A1 (Bondesen et al.) most closely reflects the inventive concept that the present invention builds upon adding capabilities to still operate in “offline” conditions. Such as described in the filed specification for example see paragraph [0044] and [0052] of the filed specification. The configuration enabling this offline functionality distinguishes over the prior art of record.
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434